 MAILING SERVICES565Mailing Services,IncandLocal 888, United Food& Commercial Workers Union,AFL-CIO, Peti-tionerCase 22-RC-9955March 31, 1989DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held July 28, 1988, and the Regional Di-rector's report recommending disposition of themThe election was conducted pursuant to a Stipulat-ed Election Agreement The tally of ballots shows157 for and 113 against the Petitioner, with 10challenged ballots, an insufficient number to affectthe resultsThe Board has reviewed the record in light ofthe Employer's objections and has adopted the RegionalDirector's findings and recommendationsonly to the extent consistent with this Decision andDirection of a Second ElectionThe Employer's first objection alleged that theUnion's announcement, 3 days prior to the election,of free medical screenings the next day as the "firstUnion benefit" impermissibly linked the granting ofthis benefit to the Union's success in the pendingelectionThe Employer's second objection assertedthat the Union's actual provision of medical screen-ing 2 days before the election maximized theimpact of its impermissible inducement to vote forthe Union Contrary to the Regional Director, wefindmerit in these objections and direct that theelection be set aside and a new election heldThe essential facts are not in controversy According to Ronald Kazel, who was responsible forthe Union's organizing drive at the Employer's fa-cility, theUnion's health and welfare trust fundowns two vans bearing the Union's logo and outfit-ted as mobile medical units Kazel explained thatthese vans were used to provide employees in bar-gaining units it represents with health screening iThree days before the end of a vigorous electioncampaign, the Union announced that it wouldmake available free medical screenings to all em-ployees at the Employer's factory The heading ofthe announcement was"FIRST UNION BENE-FITlr'It further stated, "Please take advantage ofyour firstunionbenefit It's for your health " Thefollowing day, only 2 days before the election, thetwo vans were stationed across from the employeeentrance of the Employer's factory An estimated80 employees availed themselves of the screeningsfor high blood pressure, lung function, cholesterollevel,and diabetesAlthough they were not re-quired to demonstrate any preelection support forthe Union to qualify for the screenings, it is nevertheless also clear that the Union conferred this benefit on the employees as part of its campaign effortsto gain their favor in the upcoming electionThe Board has long held that a Union's actualgrant of benefits to potential members during thecritical period is "akin to an employer's grant of awage increase in anticipation of a representationelection[which] subjects the donees to a con-straint to vote for the donor union "Wagner Elec-tricCorp,167 NLRB 532, 533 (1967) InWagner, aunion's preelection provision of life insurance toemployees in a facility in which it was conductinga representation campaign was found to be a 'tan-gible economic benefit" and an impermissible "con-straint to vote for the donor Union " Id 2Although a Union maypromisean existing bene-fit to new members if its receipt is not conditionedon the recipient's demonstration of preelection sup-port,Dart Container,277 NLRB 1369, 1370 (1985),it is, like an employer, barred in the critical periodprior to the election from conferring on potentialvoters a financial benefit to which they would oth-erwise not be entitledMcCarty Processors,286NLRB 703 (1987) (incumbent Union's promise notto collect accrued dues during the election cam-paign, provided employees with a substantial benefit)The Union has made no contention that theemployees who received the screenings were enti-tled to receive them independent of the electioncampaignWe agree with the Regional Director that theUnion was entitled to publicize an existing incidentof union membership or representation It couldhave provided employees with descriptive information about its health screening program, it couldeven have placed the mobile medical units in thesame locale and invited employees to inspect themIndeed,it takes little imagination to conjure meansof demonstrating the availability of periodic medi-cal screening that do not entail the impermissibleconferral of this benefit and the consequent taintingof employee choiceWe do not condemn a Union's efforts to makeitself "more attractive as a candidate for election,"'Kazel did not specifically indicate whether the tests were provided toall represented employees at these locations irrespective of membership2The Board distinguished the gift of life insurance from a waiver ofor whether such tests were otherwise made available to union membersinitiation fees on the ground that the latter did not involve(as the formergenerallyAccordingly it is unclear whether the entitlement to the testsdid) an enhancement of the employees economic position but merely theisbased solely on representation on union membership or either factoravoidance of a possible future liability293 NLRB No 58 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPrimco Casting Corp,174 NLRB 244, 245 (1969),but we do require that its methods of self enhance-ment exclude the direct conferral of substantialbenefits on its target audience during the criticalperiod 3 Therefore, we find the Union's announce-3Although theinvitation to employees to take the medical tests required and evinced no explicit showing of union support and thus couldnot have been used to paint a false picture of union support as was condemned inNLRBvSavairMfg Co414 U S 270 (1973)itneverthelesswas made available to employees during the election campaign with aclear implication that this benefit would remain only contingent on theselection of the UnionObviouslythis created an incentive for the employees to take the test poor to the election It is reasonable to concludetherefore that the recipient of this gift wouldlikely havefelt a sense ofobligation to the donor the Unionment andsubsequent provision of free medicalscreeningwithin days of the representation electionto be objectionable conduct that impaired the em-ployees'exerciseof free choiceAccordingly,we sustainthe Employer's first andsecond objections4 and direct that the election beset asideand a second election held[Direction of Second Election omitted from publication ]4 In view of our finding that the election must be set aside because ofthe Union s improper grant of a substantialbenefitwe find it unnecessaryto pass on the Employers third objection thatthe Union through its announcement and grant of medical screeningsimpermissiblyimplied otherbenefitswould follow as a matter of course if it prevailed in the election